DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          PETER A. COLOMBO,
                              Appellant,

                                     v.

              ROBERTSON, ANSCHUTZ & SCHNEID, P.L.,
                           Appellee.

                              No. 4D20-1719

                              [May 4, 2022]

  Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T.
Case No. 50-2017-CA-000532-XXXX-MBAB.

   Philip M. Burlington and Nichole J. Segal of Burlington & Rockenbach,
P.A., West Palm Beach, James A. Bonfiglio of the Law Offices of James A.
Bonfiglio, P.A., Boynton Beach, Louis M. Silber of Silber & Davis, West
Palm Beach, and Jack Scarola of Searcy Denney Scarola Barnhart &
Shipley, West Palm Beach, for appellant.

   Scott G. Hawkins of Jones Foster P.A., West Palm Beach, and Raymond
L. Robin and Elizabeth A. Izquierdo of Keller Landsberg P.A., Fort
Lauderdale, for appellee.

LEVINE, J.

    The trial court awarded a borrower his attorney’s fees following
dismissal in a prior foreclosure action. The bank brought a new
foreclosure action and subsequently the borrower received a reinstatement
letter. The borrower sued the bank’s law firm for violating the Florida
Consumer Collection Practices Act (“FCCPA”) because the reinstatement
letter required payment of attorney’s fees incurred by the bank in the prior
foreclosure action in order to reinstate the loan. The trial court granted
summary judgment in favor of the law firm. We find the trial court did not
err in determining that the law firm had not violated the FCCPA as a matter
of law because the plain language of paragraph 19 of the mortgage contract
gave the bank the right to seek attorney’s fees from the prior foreclosure
action as a condition of reinstating the loan. We affirm.
   In 2006, Peter Colombo (“borrower”) executed a note and mortgage on
the subject property. Paragraph 19 of the mortgage provided that if the
borrower defaulted and the lender accelerated the loan, the borrower
would have a right to reinstate the loan if certain conditions were met.
Among the reinstatement conditions, the borrower agreed to “pay[] all
expenses incurred in enforcing this Security Instrument, including, but
not limited to, reasonable attorneys’ fees . . . .”

   In 2008, U.S. Bank’s predecessor-in-interest brought a foreclosure
action against the borrower. The trial court dismissed the case for lack of
prosecution and entered an agreed order awarding the borrower $27,500
in prevailing party attorney’s fees. In 2017, U.S. Bank filed a new
foreclosure action against the borrower concerning the same property. A
month later, U.S. Bank sent the borrower a mortgage loan statement
identifying the amount due. The borrower disputed certain charges,
prompting a series of emails between the borrower and U.S. Bank, through
their respective counsels. U.S. Bank’s counsel, Robertson, Anschutz &
Schneid, P.L. (“law firm”), ultimately suggested a reinstatement quote to
assist in resolving the issues, and the borrower agreed. The law firm then
sent the borrower a reinstatement letter setting forth the amount due to
reinstate the loan. This amount included $3,733 in “[a]ttorney’s [f]ees paid
to prior counsel in the current action.”

    After receiving the reinstatement letter, the borrower filed an answer,
affirmative defenses, and counterclaim, which he later amended. In the
amended pleading, the borrower, individually and as class representative,
set forth a claim against the law firm for violation of the FCCPA, section
559.72, Florida Statutes (2017), which prohibits a person from knowingly
attempting to collect an illegitimate debt. The borrower argued that the
reinstatement letter improperly charged for attorney’s fees for “prior
counsel in the current action” when there was no prior counsel in the
current action. Additionally, inclusion of attorney’s fees paid to prior
counsel was improper because those fees were incurred in a prior
unsuccessful foreclosure action that was involuntarily dismissed by the
court.

    The law firm filed three motions for summary judgment, arguing that
(1) the law firm was entitled to collect attorney’s fees and costs incurred in
the prior foreclosure action pursuant to U.S. Bank Trust, N.A. as Trustee
for LSF9 Master Participation Trust v. Leigh, 293 So. 3d 515 (Fla. 5th DCA
2019); (2) the law firm was entitled to immunity under the litigation
privilege because the FCCPA claim was based on the reinstatement letter
the law firm sent during the foreclosure proceedings; and (3) the borrower
lacked standing to bring the FCCPA claim.

                                      2
    The trial court granted the first and third motions for summary
judgment, finding that Leigh was controlling and that the borrower lacked
standing. The trial court rejected the borrower’s argument that section
57.105(7) was controlling, finding this argument overlooked the language
in paragraph 19 of the mortgage. The trial court denied summary
judgment based on litigation privilege. The borrower appeals the entry of
final summary judgment for the law firm. The law firm conditionally cross-
appeals the denial of its second motion for summary judgment based on
litigation privilege. 1

   The borrower argues that the trial court erred in entering summary
judgment in favor of the law firm because the law firm attempted to collect
an illegitimate debt. The borrower contends that the law firm did not have
the right to seek attorney’s fees incurred by the bank in the previous
foreclosure action because the borrower was awarded attorney’s fees in
that case under section 57.105(7).

   “The standard of review for the entry of summary judgment is de novo.”
Orlando v. FEI Hollywood, Inc., 898 So. 2d 167, 168 (Fla. 4th DCA 2005).
“Likewise, a trial court’s interpretation of the language of a contract or
statute is reviewed de novo.” High Definition Mobile MRI, Inc. v. State Farm
Mut. Auto. Ins. Co., 321 So. 3d 818, 821 (Fla. 4th DCA 2021).

   “Where contracts are clear and unambiguous, they should be
construed as written . . . from the words of the entire contract.” Khosrow
Maleki, P.A. v. M.A. Hajianpour, M.D., P.A., 771 So. 2d 628, 631 (Fla. 4th
DCA 2000). “Courts are required to construe a contract as a whole and
give effect, where possible, to every provision of the agreement.” Anarkali
Boutique, Inc. v. Ortiz, 104 So. 3d 1202, 1205 (Fla. 4th DCA 2012) (citation
omitted). Finally, “[w]here the language of a contract is clear and
unambiguous, the court can give to it no meaning other than that
expressed.” Wellington Realty Co. v. ColorAll Techs. Int’l, Inc., 951 So. 2d
921, 922 (Fla. 4th DCA 2007).

    The FCCPA provides: “In collecting consumer debts, no person shall . .
. [c]laim, attempt, or threaten to enforce a debt when such person knows
that the debt is not legitimate, or assert the existence of some other legal
right when such person knows that the right does not exist.” § 559.72(9),
Fla. Stat. “A claim under section 559.72(9) has three elements: an
illegitimate debt, a threat or attempt to enforce that debt, and knowledge


1   The underlying foreclosure action brought by U.S. Bank remains pending.

                                        3
that the debt is illegitimate.” Davis v. Sheridan Healthcare, Inc., 281 So.
3d 1259, 1264 (Fla. 2d DCA 2019).

    Paragraph 19 of the mortgage provides for the following:

       19. Borrower’s Right to Reinstate After Acceleration. If
       Borrower meets certain conditions, Borrower shall have the
       right to have enforcement of this Security Instrument
       discontinued . . . . Those conditions are that Borrower: (a)
       pays Lender all sums which then would be due under this
       Security Instrument and the Note as if no acceleration had
       occurred; (b) cures any default of any other covenants or
       agreements; (c) pays all expenses incurred in enforcing this
       Security Instrument, including, but not limited to, reasonable
       attorneys’ fees, property inspection and valuation fees, and
       other fees incurred for the purpose of protecting Lender’s
       interest in the Property and rights under this Security
       Instrument; and (d) takes such action as Lender may
       reasonably require to assure that Lender’s interest in the
       Property and rights under this Security Instrument, and
       Borrower’s obligation to pay the sums secured by this Security
       Instrument, shall continue unchanged.

(emphasis added).

   In granting summary judgment in favor of the law firm, the trial court
found Leigh dispositive. We agree. In Leigh, the lender filed a foreclosure
action in 2010 that was ultimately dismissed. 2 293 So. 3d at 516. Several
months later, the lender sent the borrower a demand letter seeking a “cure
amount” that included money for the lender’s attorney’s fees and expenses
from the 2010 foreclosure suit that was dismissed. Id. The Fifth District
found that the lender was entitled to seek and recover its attorney’s fees
and litigation expenses from the first foreclosure action. Id. The Fifth
District explained:

       Paragraph nineteen of the mortgage provides that in order for
       Appellee to reinstate the mortgage, she would be required to
       pay the lender all sums then due and all expenses incurred in
       enforcing the mortgage, including reasonable attorney’s fees
       and specified foreclosure litigation expenses. According to the

2 The circuit court opinion reflects that the borrower prevailed in the prior
foreclosure action based upon a statute of limitations theory. See U.S. Bank
Trust, N.A. v. Leigh, 2017 WL 3797046, at *2 (Fla. Cir. Ct. Aug. 30, 2017).

                                     4
      plain language of the mortgage, Appellant was not required to
      be the prevailing party in the first foreclosure action in order
      to seek and recover its attorney’s fees and expenses. See Maw
      v. Abinales, 463 So. 2d 1245, 1247 (Fla. 2d DCA 1985)
      (holding that even if borrower had been successful in
      preventing foreclosure by lender due to default by borrower,
      lender was still entitled by mortgage to seek and recover its
      reasonable attorney’s fees because a default had occurred).

Id.

    Leigh is factually analogous. Like in Leigh, in the present case the
lender filed a foreclosure action that was ultimately dismissed. In both
cases, the reason for dismissal could be attributed to the fault of the
lender. In Leigh, the dismissal was based on the statute of limitations,
while in this case the dismissal was due to lack of prosecution. After the
dismissal, the lender in both cases commenced a new foreclosure
proceeding and sought payment of attorney’s fees incurred by the lender
in the prior foreclosure action as a condition to reinstate the mortgage.
Like in Leigh, paragraph 19 of the mortgage requires payment of all sums
then due and all expenses incurred in enforcing the mortgage, including
reasonable attorney’s fees and specified foreclosure litigation expenses. In
Leigh, the Fifth District found that “[a]ccording to the plain language of the
mortgage, [the lender] was not required to be the prevailing party in the
first foreclosure action in order to seek and recover its attorney’s fees and
expenses.” Id. We find, under the rationale of Leigh, that the law firm did
not violate the FCCPA because it sought to recover a legitimate expense it
was entitled to recover pursuant to a contract, that being the expense of
attorney’s fees the lender incurred in the prior foreclosure action.

    The borrower argues that Leigh is not controlling because it did not
address the application of section 57.105(7). Section 57.105(7) provides,
in relevant part:

      If a contract contains a provision allowing attorney’s fees to a
      party when he or she is required to take any action to enforce
      the contract, the court may also allow reasonable attorney’s
      fees to the other party when that party prevails in any action,
      whether as plaintiff or defendant, with respect to the contract.

   The trial court correctly determined that Leigh is dispositive and that
section 57.105(7) is not controlling. Nothing in Leigh conflicts with section
57.105(7). Leigh does not mention section 57.105(7) because it is
inapplicable. “[E]ntitlement to fees under section 57.105(7) applies when

                                      5
the party seeking fees prevails and is a party to the contract containing
the fee provision.” Venezia v. JP Morgan Mortg. Acquisition Corp., 279 So.
3d 145, 146 (Fla. 4th DCA 2019). The borrower was awarded $27,500 in
attorney’s fees in the previous foreclosure action as the prevailing party
under section 57.105(7). The reinstatement letter did not seek to take
away those fees. Rather, the reinstatement letter sought $3,733 in
attorney’s fees incurred by the lender in the previous foreclosure action,
pursuant to paragraph 19 of the mortgage contract, as a prerequisite to
reinstating the mortgage.      Thus, the reinstatement letter, and the
attorney’s fees sought by the letter, had nothing to do with section
57.105(7). Seeking attorney’s fees pursuant to paragraph 19 of the
mortgage does not somehow diminish or undercut the fees previously
awarded to the borrower under section 57.105(7). Those fees remain
untouched.

   Moreover, the borrower was under no obligation to pursue
reinstatement under paragraph 19 of the contract; rather, whether the
borrower elected the option of reinstatement was completely voluntary.
Indeed, the borrower could have sought funding from another lender.
Further, if the borrower did not elect reinstatement, there could be no
money owed for a past debt under the reinstatement provision of
paragraph 19.

    The borrower cannot use section 57.105(7) to expand or vary the
parties’ agreement beyond its precise terms. See Stratton v. Port St. Lucie
MGT, LLC, 149 So. 3d 100, 102 (Fla. 4th DCA 2014) (“The statute is
designed to even the playing field, not expand it beyond the terms of the
agreement.”). Nor can the borrower attempt to use section 57.105(7) to
alter the terms of a contract. For in Florida, “[t]he right to contract is one
of the most sacrosanct rights guaranteed by our fundamental law.” James
W. Ely, Jr., The Contract Clause: A Constitutional History 253 (2016)
(quoting Chiles v. United Faculty of Fla., 615 So. 2d 671, 673 (1993)). It is
axiomatic that “courts may not rewrite a contract or interfere with the
freedom of contract or substitute their judgment for that of the parties
thereto in order to relieve one of the parties from the apparent hardship or
improvident bargain.” Pudlit 2 Joint Venture, LLP v. Westwood Gardens
Homeowners Ass’n, 169 So. 3d 145, 148 (Fla. 4th DCA 2015) (citation
omitted).

   The borrower also argues that Leigh is inconsistent with the supreme
court’s decisions in Ham v. Portfolio Recovery Assocs., 308 So. 3d 942 (Fla.
2020), and Page v. Deutsche Bank Trust Co. Americas, 308 So. 3d 953 (Fla.
2020). Neither of these decisions have any bearing on the instant case.
Rather, they simply reinforce the existing law that makes attorney’s fees

                                      6
reciprocal. Neither case involves the situation where, as here, a lender
seeks to recover attorney’s fees it incurred in a previous foreclosure action
in order to reinstate a mortgage pursuant to an agreed provision of a
contract.

   In sum, we conclude the trial court correctly found that the law firm
did not violate the FCCPA and correctly entered final summary judgment
in favor of the law firm. 3 Because we affirm the direct appeal, the law
firm’s conditional cross-appeal is rendered moot and dismissed. See
Zodiac Grp., Inc. v. GrayRobinson, P.A., 224 So. 3d 333, 334 (Fla. 3d DCA
2017).

  Affirmed as to the direct appeal; dismissed as to the conditional cross-
appeal.

WARNER and KLINGENSMITH, JJ., concur.

                             *         *         *

    Not final until disposition of timely filed motion for rehearing.




3 Because we find no violation of the FCCPA, we also affirm the entry of final
judgment based on lack of standing. As the trial court stated, because the
borrower “no longer has a valid claim against [the law firm], he has no standing
to continue this case either individually or as a class representative.”

                                       7